UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52276 American Gene Engineer Corp. (Exact name of registrant as specified in its charter) Delaware 27-3983637 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 521 Fifth Avenue, Suite 1712, New York, New York 10175 (Address of principal executive offices) (Zip Code) (212) 292-4231 (Registrant’s telephone number, including area code) None (Former name of Registrant) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:100,000,000 shares of common stock issued and outstanding as of September 3, 2015. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Balance Sheets as of July 31, 2015 and October 31, 2014 (Unaudited) F - 1 Statements of Operations for the Three and Nine Months Ended July 31, 2015 and 2014 (Unaudited) F - 2 Statements of Cash Flows For theNine Months Ended July 31, 2015 and 2014 (Unaudited) F - 3 Notes to Financial Statements (Unaudited) F - 4 ITEM 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 7 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 4. CONTROLS AND PROCEDURES. 9 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 10 ITEM 1A. RISK FACTORS 10 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. MINE SAFETY DISCLOSURES 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 11 SIGNATURES 12 ITEM 1. FINANCIAL STATEMENTS American Gene Engineer Corp. Balance Sheets As of July 31, 2015 and October 31, 2014 (Unaudited) July 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Total current assets Rent Deposit Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable and accrued expenses $ $ Total liabilities Stockholders’ equity (deficit): Common stock, $0.001 par value, 200,000,000 shares authorized, 100,000,000 shares issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity (deficit) ) Total liabilities andstockholders’ equity (deficit) $ $ See accompanying notes to the financial statements. F-1 American Gene Engineer Corp. Statements of Operations For the Three and Nine Months Ended July 31, 2015 and 2014 (Unaudited) Three Months Ended July 31, Nine Months Ended July 31, Revenue: Revenue $
